Citation Nr: 1229892	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1954 to December 1954.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

During the current appeal, and specifically in April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the testimony has been associated with the Veteran's claims file.  

In a May 2011 action, the Board remanded the Veteran's claim for further procedural and evidentiary development.  Specifically, the Board requested that the Agency of Original Jurisdiction (AOJ) (1)  send the Veteran an updated Veterans Claims Assistance Act of 2000 (VCAA) notice letter informing him of the information and evidence necessary to substantiate the underlying claim of service connection; (2) obtain the Veteran's more recent treatment records from the Louisville VA Medical Center (VAMC); and (3) schedule the Veteran for a VA examination.  

In a May 2011 letter, the Appeals Management Center (AMC) informed the Veteran of the information and evidence necessary to substantiate his claim.  Unfortunately, the medical opinion obtained pursuant to the Board's May 2011 remand was found to be inadequate.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in the September 2011 action, the Board remanded the Veteran's claim so an adequate medical opinion could be obtained.  An appropriate medical opinion was provided in December 2011 and copies of the examination report as well as the Veteran's updated VA treatment records have been associated with the claims file.  As such, the Board finds that the AOJ completed the development requested in the September 2011 Board remand and complied with the remand instructions.  Stegall v. West, 11 Vet. App, 268 (1998).  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDING OF FACT

The Veteran's currently diagnosed arthritis of the right knee was first identified many years after service and has not been shown to be related to his military service.


CONCLUSION OF LAW

The Veteran does not have a right knee disability that is the result of a disease or injury incurred in or aggravated during active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this respect, through September 2009 and May 2011 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the September 2009 and May 2011 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned letters.  

The Board notes further that notice regarding an award of an effective date and rating criteria was provided in the September 2009 and May 2011 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Thus, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's available service treatment records have been obtained and associated with the claims file and post-service treatment records from the VAMC in Louisville, Kentucky, as well as from private treatment providers identified by the Veteran have been obtained.  Additionally, the Veteran has submitted a number of written statements in support of his claim.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Moreover, the Veteran was afforded a videoconference hearing before the Board in April 2011, the transcript of which is of record.

Pursuant to the September 2011 remand, the Veteran also underwent a VA examination in connection with his claimed disorder in December 2011; the report of the examination is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a physical examination as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinion considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board observes that additional VA medical records dated from March 2012 to April 2012 were associated with the claims file after the December 2011 examination and were not reviewed by the VA examiner.  Nevertheless, the Board notes that these records do not provide additional information that was not already of record at the time of the VA examination.  Specifically, these records do not address the question asked of the VA examiner, i.e., whether the Veteran's arthritis of the right knee was related to, and/or aggravated during, his military service.  Rather, these records provide detailed information as to the Veteran's current right knee condition.  Therefore, the Board finds that these records do not provide additional information that is pertinent to the matter and a remand is not necessary for the examiner to review them in their entirety.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In certain circumstances, a disease may be presumed to have been incurred in or aggravated by qualifying military service.  For these chronic diseases, exclusively listed in 38 C.F.R. § 3.309(a), to include arthritis, the disease must have become manifest to a degree of 10 percent or more within 1 year from date of separation from service.  38 C.F.R. § 3.307(a)(3).

The Veteran asserts that he injured his right knee during military training when he was stationed in Japan.  According to the Veteran, he had repetitive training, which involved running and jumping off of tanks, including into sand.  See April 2011 Hearing Transcript, p. 4.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for arthritis of the right knee.  

Turning to the service treatment records, the Board notes that a January 1954 entry examination was negative for any complaints, treatment or diagnosis of a right knee disorder.  The clinical evaluation of the Veteran's lower extremities was shown to be normal, and the Veteran denied a history of a trick or locked knee in his medical history report.  In addition, the Veteran had a physical profile of 'P1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 'P1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

The Board observes that the entrance examination report does note the presence of a scar on the anterior and posterior region of the Veteran's right knee, and that the majority of the Veteran's service treatment records focus on his complaints of right knee pain due to the burn marks surrounding his right thigh, leg and knee region.  An October 1954 clinical record reflects that the Veteran began to receive treatment at a U.S. Army Hospital in Japan for fascia contracture of the right knee that was caused by old third degree burns.  A history was noted that the Veteran's right leg was burned when he was approximately six years old and that he had a scar as a result of this incident.  

However, in November 1954, the Veteran was transferred to Walter Reed Army Hospital, at which time he underwent a Medical Board Proceeding.  Based on their evaluation of the Veteran, the members of the Medical Board diagnosed the Veteran with cicatrix of the skin on the right thigh, knee, and leg, secondary to 3rd degree burns received in childhood.  It was further determined that this disability was not incurred in the line of duty, that it existed prior to service, and that it was not permanently aggravated by active duty.  The Veteran was thereafter discharged on account of medical disqualification for a disability existing prior to entry on active service that was not aggravated by active service.  While the record reflects the Veteran's complaints of pain and discomfort in his right leg due to the burn marks surrounding the right thigh, knee and leg region, the evidence of record is negative for any complaints, notations or signs of a musculoskeletal disorder in the Veteran's right knee.  Indeed, an X-ray was performed on the right knee in November 1954, the results of which revealed "[n]o evidence of traumatic arthritis changes. . . ."  At the November 1954 separation examination, while the clinical evaluation of the lower extremities was shown to be abnormal, the summary of defects and diagnoses section reflects the diagnosis of cicatrix of the skin in the right thigh, knee and leg, secondary to third degree burns received in childhood, manifested by a mild scar contracture of the knee.  Indeed, the Veteran's service treatment records are negative for any complaints, notations, or signs of any type of disorder affecting the Veteran's right knee joint.  

While the Board acknowledges documentation reflecting the Veteran's complaints of, and treatment provided for pain in the right leg in service, the military treatment providers attributed these complaints to the Veteran's burn scar on the right leg and not to any joint or other musculoskeletal injury or disorder.  As previously noted above, the November 1954 radiographic results were clear for any arthritic changes and the November 1954 separation examination was clear for any type of musculoskeletal disorder affecting the right knee.  Indeed, the Board notes that the burn scar on the Veteran's right leg affects his skin and was caused by a different type of injury than the claimed disorder currently on appeal.  Furthermore, the issue of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a burn scar on the right leg has already been adjudicated in a May 2011 Board Decision.  As such, the Veteran's claim of entitlement to service connection for right knee arthritis is separate and distinct from this matter, and the only issue now on appeal before the Board.  See Boggs v. Peake, 520 F.3d. 1330  (Fed. Cir. 2008) (holding that claims involving overlapping symptoms must be considered independently because they rest on distinct factual bases).  

As such, the records from the Veteran's period of active duty service do not show that he had any musculoskeletal problems concerning his right knee.  Additionally, these records do not reflect that any disease, injury, or event occurred to which his current right knee disorder could be related.  In fact, the first post-service record pertaining to the Veteran's right knee was a VA treatment report, dated in March 2006, nearly fifty-two years after his separation from active duty service.  Furthermore, as will be discussed in greater detail below, the most probative medical evidence of record shows that the right knee disorder occurred many years after his period of active duty.  

Additionally, the Board notes that there is no objective evidence that the Veteran's right knee arthritis manifested to a compensable degree within one year of his separation from this period of active duty service.  The medical evidence of record shows that the onset of arthritis occurred many years after this period of active duty.  The evidence does not suggest that the Veteran had arthritis to a compensable degree as early as December 2, 1955--one year after separation from service.  Thus, service connection is not warranted for arthritis of the right knee on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

The first post-service medical evidence of record reflecting the Veteran's complaints of right knee pain was dated in March 2006.  During the treatment visit, the Veteran stated that his knees hurt with certain activity.  

The Veteran underwent an x-ray of his right knee at a private medical facility in May 2007, the results of which revealed an impression of "[d]egenerative changes in the right knee - predominantly medial knee joint."  In a May 2007 letter, the Veteran's private physician, S.M., M.D., observed classic findings of limited range of motion and degenerative osteoarthritis with varus deformity in the right knee.  Upon reviewing the Veteran's x-rays, Dr. M. described "significant narrowing of the medial joint space, irregular articular surface contour", and significant narrowing of the patella femoral distance.  Based on his evaluation of the Veteran and his review of the diagnostic records, Dr. M. assessed the Veteran with severe degenerative joint disease of the knee, and recommended that he receive Synvisc injections for pain relief.  

VA treatment records dated from April 2007 to April 2012 reflect that the Veteran continued seeking treatment and care for his right knee problem.  During a June 2010 VA treatment visit, the Veteran reported that his right knee problems began in service when he blew out his knee in Japan.  According to the Veteran, he had had progressive knee problems throughout the years.  The physical therapist assessed the Veteran with moderate arthritis of the right knee.  

While the Veteran was afforded a VA examination of the right knee in September 2009, the focus of the examination appeared to be on whether his preexisting burn scar of the right leg was aggravated by military service.  As such, the Veteran's claim for entitlement to service connection for a right knee arthritis was remanded, and the RO was instructed to schedule the Veteran for another VA examination.  The remand instructions also directed the examiner to provide a medical opinion as to whether the Veteran's arthritis of the right knee was related to his active military service, to include his stated in-service training which involved running and jumping off of tanks.  The instructions also noted that the question before the examiner did not pertain to the Veteran's preexisting burn scar of the right leg unless the examiner found that the burn scar had a bearing on the Veteran's arthritis of the right knee.  

The Veteran was scheduled for another VA examination in June 2011.  After interviewing and evaluating the Veteran, the examiner provided diagnoses of mild degenerative changes of the right knee based on x-ray evidence and mild flexion contracture of the right knee secondary to a 3rd degree burn from childhood.  The examiner further opined that the Veteran's current right knee arthritis was neither caused nor aggravated by, or the result of military service.  According to the examiner, the Veteran's service treatment records reflected that he had a right knee injury prior to military service.  It was also noted that the Veteran had a flexion, contraction injury of the right knee which made it difficult for him to perform his military duties.  The examiner also stated that the Veteran was then discharged from the military.  It was noted that the service treatment records show no indication that the Veteran sustained an acute injury to the right knee during military service, which made his preexisting condition worsen.  

In September 2011, the Board determined that the June 2011 examination report was not adequate with respect to whether the Veteran's arthritis of the right knee had its onset during, or was causally or etiologically related to his active military service.  It was specifically noted that the June 2011 VA examiner primarily commented on the Veteran's preexisting burn scar disability, which was not pertinent to the claim on appeal, in forming her opinion.  It was further noted that the examiner failed to comment on whether the Veteran's right knee arthritis was related to his in-service training exercises involving running and jumping off tanks.  

The Board remanded the claim for further evidentiary development.  Pursuant to this Remand, the Veteran was scheduled for another VA examination in December 2011.  During this examination, the examiner reviewed the Veteran's claims file and interviewed the Veteran regarding his military experiences.  The Veteran stated that he 'blew out' his knee after running up and down beaches while following a tanker in Japan.  According to the Veteran, his knee gave out on him, and after receiving treatment for it at sick call, he was soon thereafter provided a medical discharge from service.  The Veteran denied any post-service injury to the right knee since his separation from service, and stated that he worked at General Electric for more than thirty years after service wherein his duties involved driving a forklift.  According to the Veteran, his knees have always bothered him, and climbing up and down the forklift has served to exacerbate his knee condition.  

After conducting a physical evaluation of the Veteran, the examiner determined that there was clinical and radiographic evidence of degenerative joint disease (DJD) in the Veteran's right knee.  The examiner further opined that the Veteran's DJD of the right knee was less likely than not incurred in, or caused by the claimed in-service injury, event or illness.  According to the examiner, there was no evidence of an injury or disease in service that would lead to the development of the Veteran's arthritis.  The examiner further noted no medical evidence of record to support a showing of continuing symptoms of knee pain after service, and no record of arthritis until more than fifty years after discharge from service.  

With respect to whether the Veteran's current disability had its onset after service, the examiner observed no evidence of arthritis on x-rays taken during active service, and concluded that "it is more likely than not that the right knee DJD diagnosed 53 years later was of post-service onset."  The examiner noted that the Veteran's military service was comprised of "less than 9 months of running and jumping off of tanks as young man" and compared this with thirty-two years of "climbing up and down on a forklift in a factory through the rest of [his] working life."  According to the examiner, "[t]he 32 years [of] working plus the effects of aging while working are more likely than not the causes of [the Veteran's] arthritis."  The examiner further concluded that the right knee condition at the time of discharge was related to the Veteran's old burn scar and had nothing to do with the internal function of the knee joint, which is where he has his current DJD problem.  

In this case, the Veteran clearly has a current diagnosis of DJD of the right knee.  As previously discussed, his service treatment records reflect his complaints of pain in the right leg but the diagnostic records are clear for any arthritic findings.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for arthritis of the right knee.  While the Board acknowledges the Veteran's complaints of pain in his right leg in service, these complaints were attributed to the diagnosed cicatrix of skin, right thigh, knee and leg secondary to burns he received during his childhood, rather than to any joint deformity or disorder of the right knee.  Also, the November 1954 radiographic report was negative for any evidence of traumatic arthritic changes and the November 1954 separation examination report was negative for any findings or diagnoses of a joint disorder pertaining to the right knee.  

In addition, the Board finds the December 2011 medical opinion to be highly probative as it is based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a thorough physical examination.  In addition, the December 2011 VA examiner provided clear opinions concerning whether the Veteran's right knee arthritis had its onset in, or was causally or etiologically related to his military service.  The December 2011 VA examiner based his opinion on relevant historical facts and offered a thorough rationale for the opinions reached that is supported by the evidence of record.  The examiner specifically noted that there was no evidence of ongoing medical care for the Veteran's right knee condition until more than fifty years after the Veteran's discharge.  The examiner also acknowledged and considered the Veteran's statements that he 'blew out' his right knee while conducting training exercises in Japan, but nevertheless concluded that the Veteran's arthritis of the right knee had its onset after service.  Indeed, the examiner explained why the Veteran's right knee arthritis was attributed to aging and his thirty-two year post-service occupational duties as opposed to nine months of running.  

Thus, the Board finds that the December 2011 VA opinion in conjunction with the Veteran's service treatment records is entitled to more probative weight than his assertion that his current right knee arthritis is causally related to service.  The November 1954 x-ray report which was negative for any signs of arthritis is more probative than the remote assertions of the Veteran made in the context of a current claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe symptoms of a knee disorder, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current knee disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of knee pain because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology, and, therefore, his statements asserting a relationship between his current right knee arthritis and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that, while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, in a merits context, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  According to the Veteran's statements, he injured his right knee in service and has continued to experience symptoms of a pain in his right knee since this time.  

Even if the Veteran's contentions could be read as claiming continuity of symptomatology since service, his statements are not persuasive because his assertions are not supported by the contemporaneous evidence of record.  In addition, he has also referenced a post-service factor which the December 2011 VA examiner found significant enough to potentially be a causative factor.  Indeed, during the December 2011 VA examination, the Veteran indicated that his post-service occupation involved driving a forklift for more than thirty years, and climbing up and down the forklift served to exacerbate his right knee condition.  Finally, the first evidence of a diagnosed right knee disability is dated in May 2007, more than five decades after the Veteran's separation from service.  As noted above, this gap in time tends to weigh against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b). 

The Board does not doubt the sincerity of the Veteran's current recollections that his symptoms of pain in his right knee have been present and have continued to worsen since his years in service.  As discussed above, the Veteran's in-service complaints of pain in the right lower extremity were attributed to his burn scar and not to any joint disorder of the right knee.  Furthermore, the November 1954 x-ray report was negative for any signs of arthritic changes in the right knee, and the remainder of the Veteran's service treatment records was likewise negative for any findings, notations, complaints, treatment or diagnosis of right knee arthritis, or follow-up care for arthritis of the right knee, and the record discloses a fifty-two year gap without any clinical evidence to support any claim of a knee disability with continuity of symptomatology since service.  The fact that the post-service treatment records do not provide subjective or objective evidence that support the Veteran's more recent recollections of continuous symptomatology since service weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see Savage, supra; Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for arthritis of the right knee.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for arthritis of the right knee is not warranted.


ORDER

Entitlement to service connection for arthritis of the right knee is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


